561 So.2d 1339 (1990)
Donald ALLEN, Appellant,
v.
STATE of Florida, Appellee.
No. 87-03464.
District Court of Appeal of Florida, Second District.
June 1, 1990.
James Marion Moorman, Public Defender and Kevin Briggs, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Wendy Buffington, Asst. Atty. Gen., Tampa, for appellee.
RYDER, Acting Chief Judge.
Donald Allen challenges the trial court's order sentencing him to three consecutive life sentences. We vacate the sentence and remand the case.
Allen was charged and convicted of armed robbery with a firearm, Counts I and II; aggravated assault, Count III; armed burglary, Count IV; kidnapping, Counts V, VI and VII; sexual battery, Counts VIII and IX; and impersonating an officer, Count X. The recommended sentence under the sentencing guidelines scoresheet is life imprisonment. The trial court sentenced Allen to three consecutive life sentences. This constitutes an upward departure from the guidelines, requiring written reasons. Robinson v. State, 520 So.2d 1 (Fla. 1988); Daughtry v. State, 521 So.2d 208 (Fla.App. 2 Dist.), review denied, 528 So.2d 1181 (Fla. 1988).
Because no written reasons for the upward departure were given by the trial court, the sentence is vacated and the case is remanded for the trial court to sentence Allen within the recommended guidelines. Pope v. State, 561 So.2d 554 (Fla. 1990).
Accordingly, we vacate Allen's sentence and remand for proceedings consistent herewith.
HALL and ALTENBERND, JJ., concur.